BARD, District Judge.
This case is now before me on motion for a preliminary injunction. The plaintiff in his complaint seeks to enjoin the defendant in the capacities listed below, his agents, representatives, servants, employees and attorneys, from appropriating, using or claiming the use of (1) the name “United Electrical, Radio and Machine Workers of America” (hereinafter called United), or any other name, including “International Union of Electrical, Radio and Machine Workers” (hereinafter called International), which is similar to “United”; (2) the designation “(UE)” or “UE”, or any other designation, including “UE-CIO”, which is similar to “UE”; and (3) the insignia, union labels and other identification devices belonging to United, or any other insignia, union labels or other identification devices which are similar to those belonging to United.
*306On the basis of the pleadings and the testimony taken at a hearing on November 14, 1949, I make the following special
Findings of Fact.
' 1. The plaintiff is Albert J. Fitzgerald, individually, as representative of United, and as representative of the members of United. The plaintiff is a citizen of Massachusetts.
2. The plaintiff is a member and the duly elected president of United.
3. The defendant is Harry Block, individually, as representative of International, and as representative of the members of International. The defendant is a citizen of Pennsylvania.
4. The defendant is a member of International and is the field director and a member of the administrative committee formed by the Congress of Industrial Organizations (hereinafter called the C.I.O.) to promote the organization and formal establishment of International.
5. The amount in controversy, exclusive of interest and costs, is in excess of $3,000.
6. United and International are unincorporated associations known as trade or labor unions.
7. On November 2, 1949, at its national convention, the C.I.O. expelled, for the purposes of this injunction, United from the C.I.O. and issued a union charter to International.
8. One of the purposes of International is to organize ’subdivisions in the same areas and localities as do now exist subdivisions of United.
9. International uses or intends to use the name “International” or the -name “International, C.I.O.”
10. International uses or intends to use the designation “UE-CIO”, the designation “IUE-CIO”, ’ or the designation “IUE”.
11. United uses the designations “(UE)” or “UE”. Occasionally in the past, because of its affiliation with the C.I.O., United has used the designation “UE-CIO”, but only in small print in conjunction with its full name.
12. Membership in United and in International is limited to workers in the electrical, radio and machine manufacturing industries.
13. The persons who will have to deal or affiliate themselves with United or International are the workers and the employers in the electrical, radio and machine manufacturing industries.
14. These workers and employers have been informed by International of the foregoing facts in paragraphs numbered 7-11 inclusive, and know what the current labor situation is in these industries.
15. The names adopted by International and United are not of such a nature as to confuse International with United in the minds of these workers and employers.
16. The words “electrical, radio and machine workers” are generic words.
17. Both International and United use these words generically in their names— viz., to describe the trades or occupations of their members.
18. International had no intent to deceive or perpetrate a fraud on either these workers, these employers, or the general public by the use of these words in its name.
19. As used by United, these words have not acquired a secondary meaning.
20. United has used the letters “UE” as a designation or an abbreviation of its name’ for fourteen years.
21. During this period and under the designation “UE” United has expended large sums of money to (1) negotiate union contracts with employers; (2) make contracts for the purchase of supplies and equipment; -(3) make and distribute union labels, buttons, and other insignia or identification devices; (4) make moving picture films which have been distributed and shown throughout the United States and Canada to millions of persons in addition to members of United; (5) print and distribute millions of copies of pamphlets, books, leaflets and other publications, many of which are found in school, college and public libraries all over the United *307States and Canada; and (6) sponsor for the past two years a noted news commentator on a nation-wide radio program known as “UE On the Air”.
22. United has for some years been referred to as “UE” in newspaper items and on radio broadcasts.
23. “UE” has become a short designation for United; it has come to indicate to the general public that United is the source or origin of whatever it refers to.
24. The designation “UE”, as used by United, has acquired a secondary meaning.
25. In effect, International’s use of the designation “UE-CIO” is an attempt to trade or capitalize on the reputation and good will of United by confusing the general public as to the source or origin of whatever it refers to.
26. The designation “UE-CIO”, as used by International, is so similar to “UE” that “UE-CIO” is likely to cause such confusion in the minds of the general public, especially since the C.I.O. has of its own volition expelled United from the C.I.O.
27. The designations “IUE-CIO” and “IUE” as used by International, are sufficiently distinct and dissimilar from “UE” that they are not likely to cause such confusion in the minds of the general public.
28. No evidence has been introduced to show that International has in any way attempted to infringe upon or unfairly compete with United by appropriating, using, or claiming the use of insignia, union labels, or other identification devices belonging to or similar to those belonging to United.
Conclusions of Law.
1. This Court has jurisdiction of this case on the grounds of diversity of citizenship in a class or representative action.
2. The substantive law of Pennsylvania is controlling.
3. The principles of unfair competition as followed by the Pennsylvania courts are the same as those followed by the federal courts.
4. United is entitled to the sole use of its name.
5. The words “electrical, radio and machine workers”, as used by United, have not acquired a secondary meaning.
6. The name “International” or the name “International, C.I.O.” does not unfairly compete with United’s rights in its name.
7. United is entitled to the sole use of the designations “(UE)” and “UE”.
8. The designations “(UE)” and “UE”, as used by United, have acquired a secondary meaning.
9. The designation “UE-CIO”,-as used by International, does unfairly compete with United’s rights in the designations “(UE)” and “UE”.
10. The designations “IUE-CIO” and “IUE”, as used by International, do not unfairly compete with United’s rights in the designations “(UE)” and “UE”.
11. United is entitled to the sole use of such insignia, union labels, and other identification devices that it now uses.
12. The defendant in the capacities listed above, his agents, representatives, servants, employees and attorneys, is not preliminarily enjoined from appropriating, using, or claiming the use of:
(1) The name “International Union of Electrical, Radio and Machine Workers” or the name “International Union of Electrical, Radio and Machine Workers, C.I.O.”; and
(2) The designations “IUE-CIO” and “IUE”.
13. The defendant in the capacities listed above, his agents, representatives, servants, employees and attorneys, is preliminarily enjoined until further order of this Court,from appropriating, using, or claiming the use of:
(1) The name “United Electrical, Radio and Machine Workers of America”;
(2) The designations “(UE)”, “UE”, and “UE-CIO”; and
(3) Such insignia, union labels and other identification devices that United now uses.
14. Each side shall bear his own costs to date.